                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Statesville DIVISION
                       CIVIL ACTION NO. 5:21-cv-00026-KDB-DSC

DFA FAIRY BRANDS, LLC.
                                                   )
                   Plaintiff,                      )
                                                   )
       v.                                          )
                                                   )
PRIMUS BUILDERS, INC.                              )
P3 ADVANTAGE, INC.                                 )
                                                   )                     ORDER
                 Defendants.                       )
                                                   )
And                                                )
                                                   )
PRIMUS BUILDERS, INC AND P3                        )
ADVANTAGE, INC.                                    )
                                                   )
            Third-Party Plaintiffs,                )
                                                   )
       v.                                          )
                                                   )
REPUBLIC REFRIGERATION, INC.                       )
                                                   )
            Third-Party Defendant.                 )


       THIS MATTER is before the Court on Third-Party Defendant Republic Refrigeration,

Inc.’s (“Republic”) Partial Motion for Judgment on the Pleadings (“Motion”) (Doc. No. 18), the

parties’ associated briefs and exhibits, (Doc. Nos. 19, 20, 21), and the Memorandum and

Recommendation of the Honorable Magistrate Judge David S. Cayer (“M&R”) entered July 27,

2021 (Doc. No. 24), recommending that the Motion be denied. Based on its de novo review of the

M&R, careful consideration of Republic’s Objection to the M&R (Doc. No. 26) and an

examination of the full record of these proceedings, the Court concludes that the recommendation

to deny Republic’s Motion is correct and will deny the Motion, with one exception.




      Case 5:21-cv-00026-KDB-DSC Document 28 Filed 08/16/21 Page 1 of 5
        In brief summary, the Court agrees with the conclusion of the Magistrate Judge that the

relevant indemnity provisions in the subcontract between Third-Party Plaintiff Primus Builders,

Inc. (“Primus”) and Republic do not violate public policy. However, the Court finds that Third-

Party Plaintiff P3 Advantage, Inc. (P3) does not have an express contractual relationship with

Republic, which precludes P3’s claim of express indemnity. Accordingly, for the reasons and to

the extent stated below, the findings and conclusions of the Magistrate Judge will be ADOPTED,

and Republic’s Partial Motion for Judgment on the Pleadings will be DENIED, except as to P3’s

claim of express indemnity against Republic, on which the Court finds for Republic.

                                      I.      LEGAL STANDARD

        A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of certain pretrial matters,

including motions for judgment on the pleadings. 28 U.S.C. § 636(b)(1). Any party may object

to the magistrate judge’s proposed findings and recommendations, and the court “shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. Objections to the M&R must be made “with

sufficient specificity so as reasonably to alert the district court of the true ground for the objection.”

United States v. Midgette, 478 F.3d 616, 622 (4th Cir.), cert. denied, 551 U.S. 1157 (2007).

However, the Court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). After

reviewing the record, the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).




       Case 5:21-cv-00026-KDB-DSC Document 28 Filed 08/16/21 Page 2 of 5
       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed but

within such time as not to delay the trial, any party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c). In resolving a motion for judgment on the pleadings, as with a motion

pursuant to Fed. R. Civ. P. 12(b)(6), the court must accept all of the non-movant’s factual

averments as true and draw all reasonable inferences in its favor. Bradley v. Ramsey, 329 F. Supp.

2d 617, 622 (W.D.N.C. 2004). Judgment on the pleadings is warranted where the undisputed facts

demonstrate that the moving party is entitled to judgment as a matter of law. Id. The court may

consider the complaint, answer, motions and any materials attached to those pleadings “so long as

they are integral to the complaint and authentic.” Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176

(4th Cir. 2009); see also Fed. R. Civ. P. 10(c) (stating that “an exhibit to a pleading is part of the

pleading for all purposes.”). Unlike a Rule 12(b)(6) motion, the court may consider the answer as

well on a Rule 12(c) motion. Alexander v. City of Greensboro, 801 F. Supp 2d. 429, 433

(M.D.N.C. 2011).

                                     II.    FINDINGS OF FACT

       This Court generally accepts the Magistrate Judge’s findings of fact as to the parties and

the incident that gave rise to this lawsuit. See Doc. No. 24 at 1–3. Republic notably objects to

some of the M&R’s procedural and factual findings. Doc. No. 26 at 2–5. The Court agrees that

the pleadings do not support a finding that Plaintiff owned the storage facility where the incident

occurred, nor that Plaintiff contracted directly with Defendants to renovate said facility. Rather,

Plaintiff DFA Dairy only claims to have stored their products at the facility. Doc. No. 1 at ¶ 7.

Lineage Logistics is the owner of the facility and contracted with Defendant Primus to perform

the project at the facility. Doc. No. 26 at 3.




      Case 5:21-cv-00026-KDB-DSC Document 28 Filed 08/16/21 Page 3 of 5
       Republic also objects to the finding of a contractual relationship between Republic and P3.

Doc. No. 26 at 4–5. It is not disputed that Primus was hired as the general contractor for the

project. See Doc. No. 1 at ¶ 8; Doc. No. 10 at 2 ¶ 8. Likewise, it is undisputed that Primus

subsequently subcontracted with both P3 and Republic. See Doc. No. 10 at 2 ¶ 11; Doc. No. 15 at

¶ 9. However, although Primus and P3 are both defendants in the initial lawsuit and are both

represented by the same counsel, they are separate entities with no overlapping corporate structure.

See Doc. No. 1 at ¶¶ 2–3. Thus, the record contains no evidence of a contractual relationship

between P3 and Republic. Consequently, claims brought by the Third-Party Plaintiffs must be

analyzed independently for both Primus and P3.

                                    III.    FINDINGS OF LAW

   A. Choice of Laws

       This Court adopts the M&R’s finding that N.C. Gen. Stat. § 22B-2 dictates the applicable

choice of law for the improvement of real property in North Carolina. As such, it is proper to

apply North Carolina law to the contract in dispute in this motion.

   B. Express Indemnification

       This Court adopts the M&R’s finding that under North Carolina law, the relevant

indemnity provision in the subcontract between Third-Party Plaintiff Primus and Third-Party

Defendant Republic is not against public policy. However, the claim of express indemnification

is only available to Third-Party Plaintiff Primus. Under North Carolina law, a party’s right to

indemnity may arise from express contractual language, an implied contract from the facts, or out

of equity. See Kaleel Builders, Inc. v. Ashby, 587 S.E.2d 470, 474 (N.C. Ct. App. 2003). Claims

of expressed indemnity require clear contractual language providing the right to indemnity. See

Schenkel & Shultz, Inc. v. Hermon F. Fox & Assoc., P.C., 636 S.E.2d 835, 840–41 (N.C. Ct. App.




      Case 5:21-cv-00026-KDB-DSC Document 28 Filed 08/16/21 Page 4 of 5
2006). Because no contractual relationship exists between P3 and Republic, P3 cannot properly

assert a claim to be expressly indemnified through Republic’s contract with Primus, a different

entity.

                                               IV.     ORDER

NOW THEREFORE IT IS ORDERED THAT:

    1. The findings and conclusions of the M&R (Doc. No. 24) are ADOPTED to the extent

          described above;

    2. Third-Party Defendant Republic’s Motion for Judgment on the Pleadings is DENIED,

          except as to P3’s claim for express indemnification; and

    3. This action shall proceed on the remaining claims in the absence of a voluntary resolution

          of the dispute among the parties.

SO ORDERED




                             Signed: August 16, 2021




          Case 5:21-cv-00026-KDB-DSC Document 28 Filed 08/16/21 Page 5 of 5
